Citation Nr: 1011964	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976, from August 1990 to February 1991, and from November 
2001 to November 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that initially the veteran appealed the 
issues of entitlement to service connection for diabetes 
mellitus and entitlement to service connection for 
hypertension.  By a May 2009 rating decision, the RO granted 
service connection for these issues. Thus, the issues are no 
longer in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is currently 
manifested by ingrown hairs and bumps, with no evidence of 
abnormal skin texture, scarring, pain upon palpation of the 
maxillary or mandibular area, keloid formation, edema, 
inflammation, or gross distortion or asymmetry of the face.  
Additionally, the Veteran denied treatment with intensive 
light treatment, corticosteroids, or immunosuppressive drugs.  

2.  The Veteran's elevated cholesterol level is not a 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 
4.7, 4.118, Diagnostic Code 7800, 7806, 7813 (2009).

2.  A disability manifested by elevated cholesterol levels 
was not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in May 2003, prior to 
the date of the issuance of the July 2003 rating decision.  
Additionally, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2007, 
prior to the date of the issuance of the February 2007 rating 
decision

The Board further notes that, in letters dated March 2006 and 
May 2008, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


I.  Entitlement to a compensable rating for 
pseudofolliculitis barbae.

By a rating decision dated November 2005, the RO granted 
service connection for pseudofolliculitis barbae and assigned 
a noncompensable rating, effective May 2, 2003.  In December 
2006, the Veteran submitted a claim for an increased rating.  
A February 2007 rating decision continued the Veteran's 
noncompensable rating, and the Veteran appealed.

The Veteran was afforded a VA examination in October 2005.  
The Veteran reported problems with shaving during military 
service, but denied having problems since retiring from the 
reserve last year because he has not been required to shave.  
The Veteran denied the use of immunosuppressive drugs, local 
pain, fever, or weight loss.  He also denied malignant 
neoplasms or other skin conditions such as vasculitis.  
Examination revealed one popular lesion that was nontender.  
There was no evidence of other scarring, pain upon palpation 
of the maxillary or mandibular area, keloid formation, edema, 
or inflammation.  There was normal texture of the skin with 
no gross distortion or asymmetry of the face.  A diagnosis of 
pseudofolliculitis barbae, currently asymptomatic, with no 
evidence of residual scarring related to treatment during 
service, was provided.

A September 2005 VA treatment record revealed that upon 
examination, there were no rashes present on the skin.

The Veteran was afforded another VA examination in January 
2007.  The Veteran reported pseudofolliculitis as a result of 
shaving during service with no side effects.  The Veteran 
denied treatment with intensive light treatment, 
corticosteroids, or immunosuppressive drugs.  The only 
symptom has been pruritus.  The Veteran denied treatment for 
malignant neoplasm, urticaria, primary cutaneous vasculitis, 
or erythema multiform.  The examiner provided a diagnosis of 
pseudofolliculitis barbae with no evidence of a rash upon 
examination.

VA treatment records dated April 2007 to October 2007 
indicated that upon examination, the Veteran did not have any 
skin rashes present.  A December 2007 VA treatment record 
noted complaints of facial growths and ingrown hairs for the 
past two months.  The Veteran reported that as a result he 
discontinued shaving.  However, treatment records dated 
August 2008 noted no evidence of any rashes.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge (VLJ) in December 2009.  During his 
hearing, he testified that he was still breaking out on his 
face, and that he still was unable to shave due to his 
disorder.  He further stated that as long as he didn't shave, 
he did not need to be treated for the pseudofolliculitis.  
The Veteran also testified that even when he doesn't shave, 
he gets ingrown hairs and bumps.

The present appeal involves the Veteran's claim that the 
severity of his service-connected pseudofolliculitis barbae 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran currently has a noncompensable rating for 
pseudofolliculitis barbae under 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  Diagnostic Code 7813 directs that disorders such 
as pseudofolliculitis barbae be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), or dermatitis 
(Diagnostic Code 7806) depending upon the predominant 
disability.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head, face for neck provides a 10 
percent evaluation for one characteristic of disfigurement.  
A 30 percent evaluation is warranted for disfigurement with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted for disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.

Diagnostic Code 7800 includes three Notes.  Note (1) 
indicates that there are eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118:  
scar 5 or more inches (13 or more cm.) in length, scar at 
least one quarter inch (0.6 cm.) wide at the widest part, 
surface contour of scar elevated or depressed on palpation, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

Note (2) instructs to rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of the eye 
under DC 6061 (anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as appropriate.  Note (3) 
instructs to take into consideration unretouched color 
photographs when evaluating under these criteria.

Under Diagnostic Code 7806, a noncompensable rating is 
warranted when less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Finally, a 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

As noted above, the Veteran currently receives a 
noncompensable rating for pseudofolliculitis.  The Veteran's 
pseudofolliculitis is manifested by symptoms of ingrown hairs 
and bumps when he shaves.  There was no evidence of abnormal 
skin texture, scarring, pain upon palpation of the maxillary 
or mandibular area, keloid formation, edema, inflammation, or 
gross distortion or asymmetry of the face.  Additionally, the 
Veteran denied treatment with intensive light treatment, 
corticosteroids, or immunosuppressive drugs.  

As such, a compensable rating under Diagnostic Code 7800 is 
not warranted as there is no evidence that the Veteran had 
one characteristic of disfigurement noted in Note (1) of 
Diagnostic Code 7800.  Additionally, a compensable rating 
under Diagnostic Code 7806 is not warranted as there is no 
evidence that at least 5 percent of the entire body or at 
least 5 percent of exposed areas were affected.  
Additionally, the Veteran denied any treatment for his 
pseudofolliculitis barbae, including intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for any period of time.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a compensable rating for pseudofolliculitis barbae; 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to service connection for high cholesterol.

The Veteran contends that he has high cholesterol due to 
serving as a cook during his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service medical records show some diagnoses of 
hypercholesterolemia.  Post service medical records indicate 
elevated lipid levels and diagnoses of hypercholesterolemia 
and high cholesterol.  

While current laboratory findings show elevated lipids and 
has a diagnosis of hypercholesterolemia, under applicable 
regulation, the term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 
 An elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, elevated lipids and/or hypercholesterolemia alone 
are not a "disability" for VA compensation benefits purposes. 
 Accordingly, entitlement to service connection is denied. 
 The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, the Board need not determine the 
relationship of the Veteran's hypercholesterolemia to 
service.  
 
In reaching the above conclusions, the Board has considered 
the doctrine of reasonable doubt; however, since the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to a compensable rating for pseudofolliculitis is 
denied.

Entitlement to service connection for high cholesterol is 
denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


